Citation Nr: 0431079	
Decision Date: 11/23/04    Archive Date: 11/29/04	

DOCKET NO.  04-32 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
sacroiliac sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  


REMAND

In a February 2004 notice of disagreement the veteran 
indicated that he had been awarded Social Security disability 
benefits.  The record does not indicate that all records 
relating to his award of these benefits have been included in 
his claims file.  

The record does not indicate that the veteran has been 
afforded a VA examination to determine what symptomatology is 
related to his sacroiliac sprain.  

Accordingly, the appeal is REMANDED for the following:

1.  Please contact the Social Security 
Administration and request copies of all 
medical and administrative records 
relating to an award of Social Security 
disability benefits to the veteran.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected sacroiliac sprain.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to identify all symptoms that are related 
to the veteran's service-connected 
sacroiliac sprain, specifically 
indicating whether the veteran's status 
post L5 - S1 disc removal with fusion or 
any degenerative disease of the low back 
is related thereto.  The examiner is 
further requested to set forth in degrees 
of excursion, any limitation of motion of 
the veteran's low back that is related to 
his service-connected sacroiliac sprain.  
The examiner is also requested to:  (1) 
Express an opinion as to whether pain 
that is related to the veteran's service-
connected sacroiliac sprain could 
significantly limit the functional 
ability of the low back during flare-ups 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
additional loss of range of motion due to 
pain on use or during flare-ups; and (2) 
determine whether as a result of the 
service-connected sacroiliac sprain, the 
low back exhibits weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran does 
not report to any scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



